DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third wall perpendicularly intersects the second wall and the fourth wall perpendicularly intersects the third wall, of claims 23, 32,  and 39, and the reinforcing member, of claims 26 and 36, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24, 26, 27, 29-33, and 36-39  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (6,270,150).
Miller et al. discloses a cargo body comprising a composite floor assembly (2) having a first longitudinal end, a second longitudinal end spaced apart from the first longitudinal end along a floor longitudinal axis, as shown in Figure 1 and disclosed on lines 26-28 of column 5.  Composite side walls extend in a direction parallel to the longitudinal axis, as shown in Figure 1 and 3A.  A first conduit (18,20,28) is supported between the composite floor assembly (2) and the first composite side wall, as shown in Figures 3A and 4.  In reference to claims 22, 31, and 38, the first conduit (18,20,28) comprises at least three sides, as shown in Figures 3A and 4.  In reference to claims 23, 32, and 39, the first conduit (18,20,28) comprises a first wall (40) that is perpendicularly intersected by a second wall (38), the second wall (38) is perpendicularly intersected by a third wall (36), and the third wall (36) is perpendicularly intersected by a fourth wall (52), as shown in Figures 3A and 4.  In reference to claims 24 and 30, the first conduit comprises a first cavity receiving a element (64) and a second cavity between element (56) and first wall (40) that are vertically aligned, as shown in Figure 4.  In reference to claims 26 and 36, a reinforcing member (10) is coupled to the first conduit (18,20,28), as shown in Figure 3A.  In reference to claims 27and 33, a base rail (12) has an upper portion coupled to the first composite side wall and a lower portion including flange (71) coupled to the first conduit (18,20,28), as shown in Figure 3A and disclosed on lines 15-20 of column 5.  The specification incorrectly uses reference number (70) for flange (71).  In reference to claim 29, a second conduit is supported between the composite floor assembly (2) and a second composite side wall, as shown in Figures 1 and 3A and disclosed on lines 25-30 of column 2.  In reference to claim 37, the conduit (18,20,28) is coupled to the composite side wall and the floor assembly (2), as shown in Figures 3A and 4.  The base rail (12) has an upper portion indirectly coupled to the first composite side wall and a lower portion including flange (71) coupled to the first conduit (18,20,28), as shown in Figure 3A and disclosed on lines 15-20 of column 5.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No.11,358,652. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the pending limitations are claimed in the patent.
Claims 28, 35, and 40  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,358,652 in view of Miller et al. (6,270,150).  Claim 11 of the patent does not require the wall.  Miller et al. teaches a composite side wall extending in a direction parallel to the longitudinal axis.  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a composite wall to the structure of claim 11 to retain cargo on the cargo body.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        October 11, 2022